COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT


 Appellate case name:         Virg Thomas and Thorp Springs Enterprises, LLC v. Henry
                              Philley, Velma A. Philley, and Martin Amador

 Appellate case number:       01-19-00270-CV

 Trial court case number:     C2018064

 Trial court:                 355th District Court of Hood County


       The trial court’s May 21, 2019 judgment is not final, definite, and appealable
because the judgment is conditioned on an act that Henry Philley and Velma A. Philley
might or might not take after the judgment becomes final and includes an entirely
alternative judgment that is contingent upon their failure to act.

       An appellate court generally can only review final and definite judgments. Hinde v.
Hinde, 701 S.W.2d 637, 639 (Tex. 1985) (per curiam). A final judgment disposes of all
issues and parties in the suit. Id. The judgment also must be sufficiently definite to define
and protect the rights of the parties, or provide a definite means of ascertaining their rights,
so that ministerial officers can carry the judgment into execution without having to look
outside the judgment. Id.; In re R.J.A.H., 101 S.W.3d 762, 763 (Tex. App.—Houston [1st
Dist.] 2003, no pet.). For this reason, a judgment cannot condition recovery on uncertain
events, or base its validity on what the parties might or might not do post-judgment. Hinde,
701 S.W.2d at 639; Hegwood v. Am. Habilitation Servs., 294 S.W.3d 603, 604–05 (Tex.
App.—Houston [1st Dist.] 2009, no pet.) (per curiam); R.J.A.H., 101 S.W.3d at 763; see
also Clarent Energy Servs. v. Leasing Ventures, No. 01-18-00036-CV, 2018 WL 4087003,
at *1 (Tex. App.—Houston [1st Dist.] Aug. 28, 2018, no pet.) (“a final judgment cannot
be conditional upon future or uncertain events”) (mem. op.) (per curiam).

       We therefore abate this appeal for 60 days to allow the parties to return to the trial
court to obtain the entry of a judgment that is final, definite, and appealable and to
                                               1
supplement the clerk’s record to include a copy of the trial court’s final, definite, and
appealable judgment. See Hegwood, 294 S.W.3d at 605.

        This appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when a supplemental
clerk’s record is filed that shows that the trial court has signed a final, definite, and
appealable judgment. The parties are notified that if a supplemental clerk’s record making
this showing is not filed within 60 days, this court may dismiss the appeal for lack of
jurisdiction without further notice. See TEX. R. APP. P. 42.3(a).

       It is so ORDERED.
Judge’s signature: /s/ Gordon Goodman
                   Acting for the Court


Date: February 20, 2020




                                             2